United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2531
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Gregorio Mosqueda-Herrera,               *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 28, 2010
                                 Filed: November 5, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Pursuant to a written plea agreement containing an appeal waiver, Gregorio
Mosqueda-Herrera pleaded guilty to illegal reentry after deportation following a
conviction for an aggravated felony, in violation of 8 U.S.C. § 1326(a). The district
court1 sentenced him to 63 months in prison and 3 years of supervised release. On
appeal, his counsel seeks to withdraw and has filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that the sentence is greater than necessary to promote
the goals of 18 U.S.C. § 3553(a), and challenging the reentry Guideline.

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
      We will enforce the appeal waiver because the appeal falls within the scope of
the waiver, the record shows the requisite knowledge and voluntariness, and enforcing
the waiver would not result in a miscarriage of justice. See United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should enforce appeal waiver
and dismiss appeal where it falls within scope of waiver, both plea agreement and
waiver were entered into knowingly and voluntarily, and no miscarriage of justice
would result); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir.
2000) (per curiam) (enforcing appeal waiver in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues that are not covered by the appeal
waiver. Accordingly, we grant counsel leave to withdraw, and we dismiss the appeal.
                      ______________________________




                                         -2-